RANDOLPH, Presiding Justice,
Objecting to the Order with Separate Written Statement.
¶ 1. I would concur with today’s order had Ray Charles Spivey timely sought relief. His Motion to Precede [sic] was filed on October 15, 2012, approximately ten and a half months after entry of the order from which he seeks relief. If Spivey had attempted to file timely a notice of appeal,3 as required by Mississippi Rules of Appellate Procedure 3 and 4, of the November 28, 2011, order, and if the circuit clerk had refused to file it, then consideration of a mandamus action might had been appropriate, at that time. M.R.A.P. 3, 4. However, under the record presented herein, the action was dismissed. No attempt to appeal the order was taken within the time prescribed by law. M.R.A.P 4. Thus I would deny his Motion to Precede [sic].
WALLER, C.J., LAMAR AND PIERCE, JJ., JOIN THIS SEPARATE WRITTEN STATEMENT.

. Or even if Spivey mistakenly filed his notice of appeal in this Court. See M.R.A.P. 4(a).